Citation Nr: 0407823	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-21 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel






INTRODUCTION

The veteran had recognized service in the regular Philippine 
Army from May 1945 to June 1946.  Service department records 
reflect that he was "beleaguered" from December 1941 to 
April 1942, and from April 9, 1942, to January 23, 1943, he 
was a prisoner of war (POW) of the Japanese Imperial 
Government.  The veteran died in November 2000, and the 
appellant is his surviving spouse.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, which denied service connection for 
the cause of the veteran's death.  In the same decision, the 
RO denied entitlement to accrued benefits.  By a July 2002 
determination, the RO granted the appellant entitlement to 
accrued benefits as the veteran's surviving spouse.  
Accordingly, the issue set forth on the preceding page is all 
that remains of this appeal.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington D.C.  VA will notify you if further 
action is required on your part.


REMAND

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
for certain chronic diseases, including cardiovascular-renal 
disease, will be presumed if such diseases become manifest to 
a compensable degree within a specified period of time after 
service.  Service connection for certain diseases specific as 
to prisoners of war, including beriberi heart disease, will 
be presumed if any of those diseases become manifest to a 
compensable degree at any time after discharge or release 
from active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  
In order to establish service connection for the cause of the 
veteran's death, a surviving spouse must show that a 
disability incurred in or aggravated by service was either a 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  Lathan v. Brown, 7 Vet. App 
359 (1995).

Historically, by a June 1996 RO rating decision the veteran 
was awarded service connection for peptic ulcer disease (with 
irritable bowel syndrome and trichuriasis), rated 10 percent, 
and for residuals of malaria, rated noncompensable.  By a 
December 1998 decision, service connection was awarded for 
dysthymia, rated 30 percent disabling.  The veteran's medical 
history is also remarkable for a cerebrovascular accident in 
1993, and hypertensive arteriosclerotic heart disease.  In a 
January 1996 affidavit a private physician said that he had 
served as an aide to another physician (his uncle) in 1944, 
and he and his uncle had treated the veteran for a number of 
medical disorders, including beriberi heart disease, soon 
after his release from captivity as a POW. 

The veteran died in November 2000, his death certificate 
lists cardiopulmonary arrest as the immediate cause of death.  
Status post cerebrovascular accident and myocardial 
infarction were listed as other significant conditions 
contributing to his death.  Essentially, the appellant 
alleges that the veteran's service-connected peptic ulcer 
disease caused his high blood pressure and aggravated his 
cardiovascular disability.  

Of record are letters dated in November 2000 and June 2003 
from a private physician who reports that she was the 
veteran's primary care physician from 1995 until his death in 
2000.  In the November 2000 letter, she reports that the 
immediate cause of the veteran's death was "cardiopulmonary 
arrest, antecedent cause of a Myocardial Infarction.  The 
Myocardial Infarction has an underlying cause of which was 
brought about by recurrent bleeding peptic ulcer and 
hematuria from benign prostatic hypertrophy."  In the June 
2003 letter, the physician states:

[The veteran's] medical history includes 
a severe peptic ulcer disease that he 
acquired as a soldier during World War 
II.  The nature of the disease, the 
severity in [the veteran's] case and the 
uncontrolled recurrence caused a cascade 
of events that unfortunately complicated 
decisions for his ultimate treatment.  It 
caused a cardiac event that eventually 
led to his demise.  

Clinical records of the primary physician's treatment of the 
veteran are not associated with the claims folder.  While it 
appears that attempts have been made by the RO to obtain an 
address where a request for such evidence could be mailed, 
the attempts have been unsuccessful.  In a VA Form 21-4142 
received by the RO in April 2003, the appellant reported that 
she had exhausted all efforts to send the evidence requested 
by the RO, but that she would "try again to contact [the 
veteran's primary care physician]" as the physician was 
working in Chicago.  In a September 2003 statement, however, 
the appellant reported that she had already given to VA all 
the evidence she had pertaining to her appeal.  As the 
appellant has been in contact with the veteran's primary care 
physician to obtain the November 2000 and June 2003 letters, 
it is clear that she is aware of the physician's location.  
It is her responsibility to provide that information (and any 
necessary releases) to the RO.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the appellant to 
provide information as to the whereabouts 
of the private physician who identified 
herself as the veteran's primary care 
giver from 1995 to 2000.  (She should be 
advised of the provisions of 38 C.F.R. 
§ 3.158(a) in conjunction with this 
request.)  The RO should obtain from the 
physician complete records of the 
veteran's treatment.  

2.  After completion of the above 
development, the RO should arrange for 
the veteran's claims file to be forwarded 
to an appropriate VA physician for review 
and opinions on the following: 

A.	Is there any evidence that the veteran 
suffered from beriberi heart disease?  
The reviewing physician should comment 
on the January 1996 private 
physician's affidavit.

B.	Did the veteran's service-connected 
peptic ulcer disease as likely as not 
cause or aggravate the cardiopulmonary 
disability that caused his death?  Is 
there any indication in the medical 
evidence that the service connected 
ulcer disease contributed to cause 
(see definition above) the veteran's 
death.  The reviewing physician should 
comment on the November 2000 and June 
2003 letters from the veteran's 
private physician.  

The physician should explain the 
rationale for all opinions given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue the appellant an appropriate 
supplemental statement of the case and 
give her the opportunity to respond.  The 
case should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

